Docket No. 98492.

                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



In re J.T., a Minor (The People of the State of Illinois, Appellant, v.
                          J.T., Appellee).

                    Opinion filed April 20, 2006.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices McMorrow, Fitzgerald, and
Garman concurred in the judgment and opinion.
   Justice Kilbride concurred in part and dissented in part, with
opinion.
   Justice Freeman dissented, with opinion.



                              OPINION

    The respondent, J.T., admitted having committed the offense of
criminal damage to property and was sentenced to 18 months=
probation. His probation was subsequently revoked and he was
committed to the Illinois Department of Corrections, Juvenile
Division (DOC), for an indeterminate term. On appeal, J.T. argued,
inter alia, that the circuit court of Cook County had failed to properly
admonish him pursuant to Supreme Court Rule 605 (188 Ill. 2d R.
605) when it sentenced him to probation. The appellate court agreed
and remanded the cause to the trial court for proper admonitions. The
State, as appellant, argues that the appellate court was without
jurisdiction to hear any issue regarding J.T.=s guilty plea and
sentence. We agree and vacate the judgment of the appellate court.

                           I. BACKGROUND
    On August 6, 2001, the State filed a petition for adjudication of
wardship against J.T., alleging that J.T. had committed the offense of
criminal damage to property. Following a conference pursuant to
Supreme Court Rule 402 (177 Ill. 2d R. 402), J.T. agreed to plead
guilty in exchange for a sentence of probation. After admonishing
J.T. of the consequences of pleading guilty, the trial court accepted
the plea, entered a finding of delinquency, and continued the case for
sentencing.
    On January 11, 2002, J.T. was sentenced to 18 months= probation.
The conditions of his probation included making restitution,
attending TASC counseling, and attending school on a regular basis.
The trial court then admonished J.T. about his right to appeal:
             ATHE COURT: So also you have the right to appeal. If
        within the next thirty daysBthis starts the thirty-day period of
        grace between usBif within the next thirty days you become
        unhappy with the penalty I have imposed on you, you have
        the right to appeal to a higher court, to the appellate court, the
        court that supervises me.
             If you want to go up to that court, there is a procedure you
        have to follow. You first have to file a petition before me
        asking me to allow you to withdraw your admission. You file
        a petition saying you want to take everything back.
             If I agree with your petition, I will strike out this penalty.
        I will strike out the fact that you entered the plea of guilty. I
        will strike out the finding of guilty and you will have to start
        all over by going to trial before me. That=s the second chance
        that the law provides; but if I disagree with your petition and
        say, no, everything was done well. This is what we are
        supposed to leave it that way. Then it will go up to the higher
        court and they will look at everything.
             They will take this record this lady is typing up or
        transcribing and they will read everything that was said in the
        courtroom by the attorneys, by you, by me, to see whether or
        not your rights were violated in any way.

                                   -2-
             Do you understand that?
             [J.T.]: Yes, your Honor.
             THE COURT: All right. Very well. SoBand they will look
         it over for you and also if you go up on appeal and you are
         unable to hire an attorney to represent you, the Court will
         appoint an attorney for you free of charge. That=s your right to
         have an attorney if you can=t afford one. Also, we will
         provide you with a free copy of the transcript. Do you
         understand me, [J.T.]?
             [J.T.]: Yes, your Honor.
             THE COURT: All right. Appeal rights are given. Any
         question about your appeal rights?
             [J.T.]: No.@
J.T. filed neither a motion to withdraw his guilty plea nor a notice of
appeal.
     On March 27, 2002, the State filed a petition for supplemental
relief alleging that J.T. had violated the conditions of his probation by
failing to attend school on numerous occasions, and that he had
committed several other substantive offenses. Following an
evidentiary hearing, the trial court found that J.T. had violated his
probation by failing to attend school on nine separate occasions. A
dispositional hearing was held on December 13, 2002. Kevin
Morgan, J.T.=s probation officer, testified that J.T. was not enrolled in
school, had not paid the restitution, and had missed many of his
TASC evaluation appointments. Morgan further testified that J.T. was
not a candidate for intensive probation services because of his lack of
cooperation. The trial court found that given J.T.=s history of
delinquency, his parents= unwillingness to cooperate and their
inability to control him, and his repeated failure to cooperate, it was
in the community=s best interest that it be protected from J.T.=s
criminal behavior and that he be committed to the DOC.
     On appeal, J.T. argued, inter alia, that when the trial court
sentenced him to probation, it failed to properly admonish him in
accordance with Rule 605(b) (188 Ill. 2d R. 606(b)), and that the
cause should be remanded so that he could file a motion to withdraw
his admission and receive proper admonishments. J.T. acknowledged
that he did not file a written motion to withdraw his plea or a notice
of appeal, but argued that because juveniles have no right to

                                  -3-
postconviction relief, the appellate court should consider the merits of
his claims in the interest of fairness.
    The State filed a motion to strike this argument, arguing that
because J.T. did not file a timely notice of appeal, the appellate court
was without jurisdiction to hear any issues relating to J.T.=s guilty
plea. Following its previous decision in People v. Johnson, 332 Ill.
App. 3d 81 (2002), the appellate court held that where the trial court
has failed to give proper admonitions, the judgment may be attacked
at any time.
    After noting that Rule 605(c) rather than Rule 605(b) applied
because J.T. was sentenced pursuant to a negotiated plea, the
appellate court found that the admonishments given by the trial court
failed to substantially comply with the requirements of Rule 605(c).
Specifically, the court found that the trial court failed to advise J.T.
that: (1) he could have an attorney assist him in the preparation of
postplea motions; (2) he was required to set forth the grounds for the
withdrawal of admission to the petition in the motion to withdraw;
and (3) he waived any grounds he did not raise in the motion; and (4)
the State could reinstate any charges against him that were dismissed
as part of the plea negotiations.
    Based on this finding and following its previous decision in
People v. Johnson, 332 Ill. App. 3d 81 (2002), the appellate court
remanded the cause to the circuit court so that J.T. could be properly
admonished in accordance with Rule 605(c), and given the
opportunity to file a motion to withdraw his admission to the petition
under Rule 604(d). 347 Ill. App. 3d 533. We granted the State=s
petition for leave to appeal (177 Ill. 2d R. 315), and J.T. cross-
appeals.

                            II. ANALYSIS
                       A. Appellate Jurisdiction
    J.T. now concedes that the appellate court=s rationale for holding
that a defendant may attack the judgment at any time when the trial
court has failed to give proper admonitions was rejected in People v.
Jones, 213 Ill. 2d 498 (2004), which overruled Johnson to the extent
that it was inconsistent therewith on this issue.
    In Jones, the defendant entered a negotiated plea of guilty to
murder and was sentenced to 20 years= imprisonment. His pro se

                                  -4-
postconviction petition alleging ineffective assistance of counsel was
summarily dismissed. On appeal from the dismissal, the defendant
argued for the first time that the trial court had failed to properly
admonish him pursuant to Rule 605 when it entered judgment on his
guilty plea. The appellate court held that the defendant could not raise
the issue of improper admonitions on appeal because he had failed to
raise it in his petition. On appeal to this court, the defendant conceded
that he had not included this issue in his petition, but argued, inter
alia, that because the improper admonitions were akin to a void
judgment, it could be raised at any time. We rejected this argument,
holding that while the giving of improper admonitions constitute
error, it does not divest the circuit court of jurisdiction such that the
conviction and sentence were rendered void. Jones, 213 Ill. 2d at 509,
citing People v. Davis, 156 Ill. 2d 149, 156 (1993).
     While the appellate court=s determination in this case that a
conviction and sentence entered in the absence of proper Rule 605(b)
admonitions can be attacked at any time because it is akin to a void
judgment is clearly incorrect under Jones, it suffers from a more
fundamental flawBthe appellate court lacked jurisdiction to consider
the admonishment issue. In noncapital cases an appeal is perfected by
the timely filing of a notice of appeal, and it is this step which vests
the appellate court with jurisdiction. 188 Ill. 2d R. 606(a). Except as
provided in Rule 604(d), the notice of appeal must be filed with the
clerk of the court within 30 days after the entry of the final judgment
appealed from, or, if a motion directed against the judgment is timely
filed, within 30 days after the entry of the order disposing of that
motion. 188 Ill. 2d R. 605(b). Rule 604(d) requires that in order to
appeal from a judgment entered upon a plea of guilty, a defendant
must first file in the trial court a written motion to either withdraw his
guilty plea or reconsider the sentence. 188 Ill. 2d R. 604(d). In such
cases, the notice of appeal must be filed within 30 days of the denial
of that motion. 188 Ill. 2d R. 605(b). The appellate court may also
allow the filing of a late notice of appeal. 188 Ill. 2d R. 606(c).
     In the present case, J.T. did not file a timely notice of appeal from
the order sentencing him to probation, a written motion to either
withdraw his plea or reconsider his sentence, or a motion for leave to
file a late notice of appeal. Consequently, the appellate court had no
jurisdiction to consider any issues arising from either his guilty plea
or his sentence. People v. Nordstrom, 37 Ill. 2d 270 (1967).

                                  -5-
                        B. Supervisory Relief
    As noted above, J.T. concedes that the rational for the appellate
court=s decision is no longer viable in light of Jones. He argues,
however, that fundamental fairness requires this court to exercise its
supervisory authority and either remand the cause to the trial court
for proper Rule 605(b) admonitions, direct the appellate court to
allow him to file a late notice of appeal, or hold that he can litigate
this issue in a postconviction proceeding.
    Article VI, section 16, of our constitution vests this court with
supervisory authority over all the lower courts of this state. Ill. Const.
1970, art. VI, '16. Supervisory orders are disfavored and, as a
general rule, this court will issue a supervisory order only if the
normal appellate process will not afford adequate relief and the
dispute involves a matter important to the administration of justice, or
where intervention is necessary to keep an inferior court or tribunal
from acting beyond the scope of its authority. People ex rel. Birkett v.
Bakalis, 196 Ill. 2d 510 (2001).
    In considering the question of whether J.T. was prejudiced or
denied real justice and therefore that Afundamental fairness@ requires
the court to grant supervisory relief, we find the rationale of People v.
Henderson, No. 98887 (August 18, 2005), persuasive. In Henderson,
we found that the defendant was not prejudiced by the trial court=s
improper admonitions concerning the steps necessary to challenge his
sentence on appeal because he raised no sentencing issues on appeal.
    Here, J.T. was admonished by the trial court, at the time he was
placed on probation, that he had 30 days in which to appeal, and that
if he wished to appeal he first had to file a petition with the trial court
Ato take everything back.@ While these admonitions did not strictly
comply with Rule 605(c), they were sufficient to put J.T. on notice
that he could challenge his guilty plea, and that some action on his
part within 30 days was necessary if he wished to appeal. J.T. took no
action whatsoever, even though he appeared in court five times with
counsel after he was placed on probation and before he was
committed to the DOC. He did not file any pleading evidencing an
intention to Atake everything back,@ he did not file a notice of appeal,
nor did he seek leave to file a late notice of appeal. It was not until
his probation was revoked and he was sentenced to the DOC that J.T.

                                   -6-
took any action to challenge his guilty plea or the conviction and
sentence entered thereon.
     Further, the record demonstrates that J.T. is familiar with the
criminal justice system. J.T. had nine previous station adjustments, 19
court referrals which included three findings of delinquency, five
periods of probation, and six violations of probation. Moreover, J.T.
was represented by counsel at the time he pled guilty and was
sentenced to probation.
     J.T=s argument that because of the faulty admonition he was
unaware of his right to appeal or the steps necessary to preserve and
exercise that right are unpersuasive. Rather, we conclude that he
chose not to appeal because he was satisfied with his sentence. This
is not a case where the normal appellate process cannot provide
adequate relief, nor does it involve an issue important to the
administration of justice. The normal appellate process could have
provided adequate relief had J.T. availed himself of it. Having chosen
not to, J.T. is in no different position than any other defendant who
chooses not to file an appeal. Under these circumstances, supervisory
relief is not warranted.
     Alternatively, J.T. requests this court to exercise its supervisory
authority and address the issue of whether juveniles can seek relief
under the Post-Conviction Hearing Act (725 ILCS 5/122B1 et seq.
(West 2004)). We decline to do so for the same reasons we declined
to address this issue in In re William M., 206 Ill. 2d 595 (2003). As in
William M., the parties offer minimal argument on this issue. As
Justice Kilbride noted in his special concurrence in that case, A[a]
question of such magnitude should be fully briefed and argued by
opposing parties zealously advocating the relevant arguments prior to
its definitive resolution by this court.@ William M., 206 Ill. 2d at 607-
08 (Kilbride, J., specially concurring).

                             C. Sentencing
    In his cross-appeal, J.T. argues that if he remained incarcerated
until his twenty-first birthday, as permitted under section 5B750(3) of
the Juvenile Court Act (705 ILCS 405/5B750(3) (West 2002)), he
would have served a sentence greater than that which an adult would
have had to serve for the same offense, in violation of section
5B710(7) (705 ILCS 405/5B710(7) (West 2002)). He urges this court

                                  -7-
to exercise its supervisory authority and order the trial court to
modify its dispositional order to provide that the maximum time he
could spend in the custody of the DOC was three years. J.T. concedes
that because he was released to the custody of his parents on March
19, 2003, and discharged from parole on May 28, 2004, this issue is
moot. He argues, however, that this court should nevertheless address
the issue under certain exceptions to the mootness doctrine.
     It is a basic tenet of justiciability that reviewing courts will not
decide moot or abstract questions or render advisory opinions. People
ex rel. Sklodowski v. State, 162 Ill. 2d 117, 130 (1994), quoting Barth
v. Reagan, 139 Ill. 2d 399, 419 (1990). An appeal is considered moot
where it presents no actual controversy or where the issues involved
in the trial court no longer exist because intervening events have
rendered it impossible for the reviewing court to grant effectual relief
to the complaining party. In re Tekela, 202 Ill. 2d 282, 292-93 (2002).
A reviewing court may nevertheless review an otherwise moot issue
pursuant to the public interest exception to the mootness doctrine.
Richardson v. Rock Island County Officers Electoral Board, 179 Ill.
2d 252, 256 (1997). Application of the public interest exception
requires (1) the existence of a question of public importance; (2) the
desirability of an authoritative determination for the purpose of
guiding pubic officers in the performance of their duties; and (3) the
likelihood that the question will recur. In re Andrea F., 208 Ill. 2d
148, 156 (2003). Another exception to the mootness doctrine exists
for cases involving events of short duration that are A > Acapable of
repetition, yet evading review.@ = @ In re A Minor, 127 Ill. 2d 247, 258
(1989), quoting Madison Park Bank v. Zagel, 91 Ill. 2d 231, 236
(1980), quoting Sosna v. Iowa, 419 U.S. 393, 399-400, 42 L. Ed. 2d
532, 540, 95 S. Ct. 553, 557 (1975). For this exception to apply, there
must be a reasonable expectation that the same complaining party
would be subject to the same action again and the action challenged
must be of such short duration that it cannot be fully litigated prior to
its cessation. In re India B., 202 Ill. 2d 522, 543 (2002). These
exceptions are to be construed narrowly and require a clear showing
of each criterion to bring the case within the terms. In re Adoption of
Walgreen, 186 Ill. 2d 362, 365 (1999).
     Neither exception applies in this case. The exception for cases of
short duration evading review does not apply because it is unlikely
that J.T. will be subject to the same action again. Even if he were, he

                                  -8-
could obtain review by filing a timely notice of appeal. With respect
to the public interest exception, we agree that the question of how
long a minor will remain incarcerated in the DOC, or subject to
parole restrictions or the custodianship of the DOC, is a question of
public importance, but conclude that there is no need for an
authoritative determination for the purpose of guiding pubic officers
in the performance of their duties. Cases addressing this issue have
uniformly held that dispositional orders must include a limitation on
the period of commitment so that it does not exceed the maximum
period of incarceration for an adult committing the same offense. See
In re K.S., 354 Ill. App. 3d 862, 864 (2004); In re S.M., 347 Ill. App.
3d 620, 627 (2004); In re C.L.P., 332 Ill. App. 3d 640, 645 (2002); In
re Jesus R., 326 Ill. App. 3d 1070, 1072 (2002). Consequently, we
decline to employ the public interest exception to reach this issue.
    Finally, J.T. argues that he is entitled to a 31-day credit for time
spent in custody prior to his commitment to the DOC. Again, because
J.T. has already been discharged from probation, this issue is moot.
Unlike the previous issue, however, there is a conflict among the
districts of our appellate court on this issue, and we will therefore
address it pursuant to the public interest exception.
    In In re E.C., 297 Ill. App. 3d 177, 180 (1998), the Fourth District
held that a juvenile who is sentenced to an indeterminate term is
entitled to predisposition credit. In In re J.J.M., 299 Ill. App. 3d 327
(1998), however, the Second District declined to follow E.C., holding
that proceedings under the Act were not criminal and that juvenile
offenders were not given Asentences@ as in criminal proceedings. In re
J.J.M., 299 Ill. App. 3d at 330-32.
    In Jesus R., the Fourth District reaffirmed its holding in E.C. The
court specifically declined to follow J.J.M., noting that the Act itself
referred to provisions of the Unified Code of Corrections to
determine proper terms of juvenile commitment to the DOC and
afforded juveniles the same procedural protections as adult criminals.
In re Jesus R., 326 Ill. App. 3d at 1073-74.
    In In re Jermaine J., 336 Ill. App. 3d 900 (2003), the Third
District agreed with the Fourth District, holding that a juvenile was
entitled to credit for time spent in predisposition custody against an
indeterminate commitment. In addition to E.C. and Jesus R., the court
relied on its previous decision in In re B.L.S., 325 Ill. App. 3d 96

                                  -9-
(2001), that juveniles adjudicated as habitual offenders and sentenced
to a determinate term pursuant to section 5B815(f) of the Act were
entitled to predisposition credit. In re Jermaine J., 336 Ill. App. 3d at
903-04.
     In B.L.S., the Third District reasoned that while the Act does not
expressly provide for credit against commitment for the time a
juvenile spends in predisposition detention, it does provide that
juveniles shall have all of the procedural rights of adults in criminal
proceedings, and that adults receive presentence custody credit
against determinate sentences. The court further reasoned that
denying juveniles credit for predisposition detention would
contravene the spirit of section 5B710(7)=s provision that juveniles
not be committed to the DOC for a period in excess of that period for
which an adult would be committed for the same act. In re B.L.S., 325
Ill. App. 3d at 99-100.
     In affirming the decision in B.L.S., this court noted that A[n]othing
in the Code restricts [application of the credit against sentence
requirement of] section 5B8B7(b) to adult offenders@ and that there
was Ano rationale for denying a juvenile credit against a determinate
sentence for time spent in predisposition custody.@ In re B.L.S., 202
Ill. 2d 510, 518 (2002). Accordingly, we concluded that Athe
legislature intended that the rules for calculating the term of
imprisonment for an offender sentenced to a determinate sentence are
applicable to an habitual juvenile offender.@ In re B.L.S., 202 Ill. 2d at
518.
     We noted that this holding was consistent with In re A.G., 195 Ill.
2d 313 (2001), wherein we held that compliance with Supreme Court
Rule 604(d) was required in juvenile proceedings. In A.G., we noted
that recent amendments to the Act A >represent[ed] a fundamental shift
from the singular goal of rehabilitation to include the overriding
concerns of protecting the public and holding juvenile offenders
accountable for violations of the law,= @ and that A >virtually all of the
constitutional requirements of a criminal trial have been introduced
into juvenile delinquency proceedings.= @ In re B.L.S., 202 Ill. 2d at
519, quoting In re A.G. 195 Ill. 2d at 317, 319.
     In In re K.S., the Fifth District followed the Third and Fourth
Districts, holding that fundamental fairness required that minors
committed to the DOC for an indeterminate term be given

                                  -10-
predisposition credit. The court expressed its doubt as to the
continuing validity of the reasoning in J.J.M. in light of this court=s
reasoning in In re B.L.S. In re K.S., 354 Ill. App. 3d at 867.
    As we noted in B.L.S., public safety and punishment are now the
overriding concerns of the juvenile justice system, and an
incarcerated juvenile=s liberty is restrained just as effectively as that
of an adult offender. We can conceive of no reason why the rationale
of B.L.S. should not apply to the present case. Accordingly, we hold
that a juvenile who is committed to the DOC for an indeterminate
term with the maximum sentence of a term of years not to exceed the
period an adult would serve for the same offense is entitled to
predisposition credit.

                          IV. CONCLUSION
     We hold that because J.T. failed to timely perfect an appeal from
the order sentencing him to probation, the appellate court had no
jurisdiction to consider the issue of whether the cause should be
remanded for proper Rule 605 admonitions. We find that supervisory
relief is not appropriate in this case, and that the issue of whether the
trial court=s sentencing order should be modified is moot. Finally, we
hold that a juvenile who is committed to the DOC for an
indeterminate term with the maximum sentence of a term of years not
to exceed the period an adult would serve for the same offense is
entitled to predisposition credit. For the foregoing reasons, the
judgment of the appellate court is vacated.

                                   Appellate court judgment vacated.



     JUSTICE KILBRIDE, concurring in part and dissenting in part:
     I concur in the majority opinion=s conclusion that, under People v.
Jones, 213 Ill. 2d 498 (2004), the appellate court lacked jurisdiction
because J.T. failed to file a timely notice of appeal or request leave to
file a late appeal. As noted by Justice Freeman in his dissent, Jones
recognized, however, that specific situations may exist that dictate
use of this court=s to provide relief. Slip op. at 21 (Freeman, J.,
dissenting). I agree with Justice Freeman that when juveniles have no

                                 -11-
other avenue to meaningful review, this court should exercise its
supervisory authority to provide relief. I therefore dissent from that
part of the majority opinion refusing J.T.=s request to use its
supervisory authority to grant him relief.
     This court determined in William M., 206 Ill. 2d at 604-05, that a
dismissal was too harsh a sanction for a juvenile=s failure to comply
with Rule 604(d) when the juvenile does not have an adequate
alternative means for presenting his claims. Accordingly, this court
exercised its supervisory authority and remanded the cause to the
circuit court for strict compliance with Rule 604(d). In re William M.,
206 Ill. 2d at 604-05. This court should not ignore that juveniles may
lose their right to appeal when the trial court provides incomplete and
inaccurate admonishments, leaving minors with no means of raising
their claims. Accordingly, fundamental fairness requires this court to
exercise its supervisory authority to preserve the integrity of the
juvenile justice system.
     The mandates of Rule 605(c) should be strictly enforced. In
People v. Henderson, 217 Ill. 2d 449 (2005), a case interpreting the
admonishment requirements of Supreme Court Rule 605(a), I
dissented from the majority opinion because the majority failed to
consider the plain language of that rule in holding that strict
compliance was not necessary. See Henderson, 217 Ill. 2d at 470
(Kilbride, J., dissenting). In Henderson, I noted that although the
majority's analysis was supported by application of this court's
holding in People v. Davis, 145 Ill. 2d 240 (1991), I believe the better
approach is to follow the plain language of Rule 605(a). In my view,
the same holds true for Rule 605(c), and this court should interpret
our admonishment rules according to the plain language of those
rules. Like Rule 605(a), the plain language of Rule 605(c) also
mandates strict compliance, and the only fair remedy for failure to
comply with the requirements of Rule 605(c) is to remand the cause
to the trial court for proper admonishments.
     Our rules of statutory construction apply with equal force to the
interpretation of all supreme court rules. In re Estate of Rennick, 181
Ill. 2d 395, 404 (1998). The primary rule of statutory construction is
to determine and give effect to the intent of the drafters of the rule.
People v. Ramirez, 214 Ill. 2d 176, 179 (2005). The best evidence of
intent is the plain language used by the drafter. King v. First Capital


                                 -12-
Financial Services Corp., 215 Ill. 2d 1, 26 (2005). When the drafter=s
intent can be determined from the plain language of the rule, this
court must give that intent effect without resorting to other
interpretive aids. People v. Roberts, 214 Ill. 2d 106, 116 (2005).
     The plain language of Supreme Court Rule 605(c) could not be
more straightforward. The rule states the trial court Ashall@ advise
defendants who enter into a negotiated plea of guilty of certain appeal
rights and requirements. Official Reports Advance Sheet No. 21
(October 17, 2001), R. 605(c), eff. October 1, 2001. The term Ashall@
indicates a mandatory obligation. See Ramirez, 214 Ill. 2d at 182;
People v. Jamison, 181 Ill. 2d 24, 29 (1998) (interpreting Supreme
Court Rule 605(b) to require strict compliance). Accordingly, the
plain language of Rule 605(c) requires the trial court to give these
admonitions in all cases when a defendant enters into a negotiated
plea of guilty. This court should require strict compliance in
accordance with the plain language of Rule 605(c).
    As I stated in Henderson, A[s]uch a conclusion is further
supported by this court=s familiar maxim that >[t]he rules of court we
have promulgated are not aspirational. They are not suggestions.
They have the force of law, and the presumption must be that they
will be obeyed and enforced as written.= @ Henderson, 217 Ill. 2d at
471, quoting Bright v. Dicke, 166 Ill. 2d 204, 210 (1995). Strict
compliance with the rules of this court is, thus, generally required.
Village of Lake Villa v. Stokovich, 211 Ill. 2d 106, 116 (2004).
    As I further urged in Henderson, requiring strict compliance with
our supreme court rules would have the benefit of easy application.
As illustrated in the case before us, requiring strict compliance with
these rules would alleviate this court=s need to review an abundance
of cases when the trial court obviously gave inadequate
admonishments and to apply justice on an ad hoc basis.
    In my opinion, the better course of handling cases when the trial
court fails to comply strictly with the rule is to remand those cases to
the trial court for proper admonishments. The defendant, here a
juvenile, would then be allowed to request leave to withdraw the
guilty plea to preserve the right to appeal. Again, this interpretation
of Rule 605(c) would greatly simplify the process and eliminate
unnecessary litigation on appeal. Because the plain language of Rule
605(c) requires strict compliance, this court should exercise its

                                 -13-
supervisory authority and remand the cause to the trial court for
proper admonitions in accordance with Supreme Court Rule 605(c).
     In considering whether J.T. was prejudiced or denied real justice
and, therefore, that Afundamental fairness@ requires this court to grant
supervisory relief, the majority concludes that J.T. Achose not to
appeal because he was satisfied with his sentence.@ Slip op. at 7. That
conclusion is mere conjecture and unsupported by the record.
     Contrary to the majority=s conclusion, J.T. has shown that he
suffered prejudice as a result of the incomplete admonitions. First, the
trial court simply told J.T. that all he needed to do was to Afile a
petition *** saying that you want to take everything back.@ The trial
court failed to mention that if J.T. wanted to appeal his guilty plea, he
would have to do something more than simply ask the court to Atake
everything back.@ Second, the trial court did not inform J.T. that,
upon request of the State, any charges dismissed as a result of the
plea would be reinstated. Third, the trial court stated that if J.T. could
not afford a lawyer for his appeal, one would be provided for him, but
did not tell him that counsel would be appointed to assist him with
the preparation of the postplea motions. Fourth, the trial court did not
inform J.T. that transcripts of the proceedings would be provided to
assist in the preparation of the motions. Fifth, the trial court failed to
inform J.T. that any issues not raised in his postplea motions would
be waived on appeal. The trial court=s incomplete admonishments
prevented J.T. from having any meaningful understanding of the
critical steps necessary to challenge his guilty plea. Contrary to the
majority=s conclusion, J.T. could not have properly asserted his right
to appeal based on the admonishments he received.
     Furthermore, J.T. would not have been aware of the procedure to
file a late notice of appeal when he was never informed by the trial
court that a notice of appeal was even necessary to seek review and
was not informed of what procedures were required to begin the
appellate process. There can be no question that J.T. has suffered
prejudice and was denied real justice. This court should exercise its
supervisory authority to grant him relief.
     Although I disagree with the majority=s refusal to exercise this
court=s supervisory authority and remand the cause for proper
admonishments, I concur in the majority=s decision not to address
whether the Post-Conviction Hearing Act applies to juvenile

                                  -14-
proceedings. This issue is simply not ripe for this court=s
consideration. First, J.T. has not attempted to file a postconviction
petition, and any opinion this court might issue on the subject would
merely be advisory. Additionally, it is not clear whether J.T. has
standing to raise this issue. Therefore, the majority=s decision to
decline the opportunity to address the issue of whether the Post-
Conviction Hearing Act applies to juveniles is justified.
    Finally, I concur in the majority=s conclusion that juveniles are
entitled to predisposition sentencing credit.
     For these reasons, I respectfully concur in part and dissent in
part.

     JUSTICE FREEMAN, dissenting:
     A trial court accepted a minor respondent=s admission without
determining the factual basis of the admission, sentenced the minor
respondent to probation, and gave him improper admonitions
regarding his right to appeal. Upon revocation of the minor
respondent=s probation, the appellate court remanded the cause to the
trial court for proper admonitions, in accordance with Supreme Court
Rule 605(c) (188 Ill. 2d R. 605(c)). The majority vacates the
judgment of the appellate court, holding that the appellate court
lacked jurisdiction to require that the trial court properly admonish
the minor respondent.
     Faced with the minor respondent=s loss of the right to a direct
appeal, the majority declines to provide relief to the minor respondent
through the use of the court=s supervisory authority. The majority also
refuses to address the minor respondent=s argument that the Post-
Conviction Hearing Act (725 ILCS 5/122B1 et seq. (West 2002))
should apply to juvenile proceedings, to provide juveniles an avenue
for a collateral attack upon a trial court=s finding of delinquency and
imposition of sentence. The minor respondent is left without remedy
in spite of his age, his lack of maturity, and his limited mental
faculties. I cannot join in the majority=s treatment of this minor
respondent in particular, and in the majority=s neglect of its
responsibility to protect the rights of minors in general.

                          BACKGROUND


                                -15-
    The minor respondent, J.T., was born on May 26, 1986. At the
time of the admission in the present case, J.T. attended special
education classes at Lyons Township High School, and was reported
to have a full scale IQ of 69.
    J.T. is a troubled young man who first came into the juvenile
court system shortly after his tenth birthday. On August 16, 1996,
J.T. entered an admission to possession of a stolen motor vehicle and
theft. The trial court found that J.T. was a delinquent minor and
placed him on two years of probation. A court psychologist later
diagnosed J.T. as having impulsive ADHD, and severe conduct
disorder. Thereafter, on November 13, 1996, the State filed a
supplemental petition against J.T., alleging truancy. The trial court
found that J.T. had violated his probation and ordered that he spend
15 days in home confinement. The State filed another supplemental
petition against J.T. on December 10, 1996, alleging truancy and
failure to cooperate with a gang intervention program. J.T. admitted
to the violation and the trial court found him delinquent. The trial
court placed J.T. on 18 months of probation, and appointed the
Department of Children and Family Services (DCFS) as J.T.=s
guardian. DCFS removed J.T. from his home and placed him at
Allendale School for Boys, a group home for emotionally disturbed
youth. At the time of placement, an Allendale psychologist confirmed
the court psychologist=s diagnoses. On March 10, 1998, J.T. entered
an admission to a supplemental petition charging him with running
away from Allendale and shoplifting, leading to a finding of
delinquency and violation of probation, and an additional period of
probation. Again, on October 2, 1999, J.T. entered an admission to a
supplemental petition charging him with running away from
Allendale, leading to a finding of delinquency and violation of
probation, and to a sentence to one year of probation. On September
15, 2000, J.T. completed his term of probation, and the court
terminated DCFS=s guardianship.
    The present case arose from a petition for adjudication of
wardship that the State filed against J.T. on August 6, 2001. In the
petition, the State alleged that, at 2:51 a.m. on July 26, 2001, J.T.
committed the offense of criminal damage to property in that he
knowingly damaged three windows and the aluminum siding of a
residence in LaGrange, Illinois, with the damage being in excess of
$300. A supplemental social investigation report prepared for the

                               -16-
disposition hearing provided the only details of the offense. The trial
court did not review the factual basis for J.T.=s admission before
accepting the admission and entering a finding of delinquency.
Subsequently, at a disposition hearing on January 11, 2002, the trial
court sentenced J.T. to 18 months of probation and 30 days in the
Department of Corrections with a stay of mittimus, ordered that J.T.
pay $373 in restitution, and ordered that J.T. undergo a T.A.S.C.
evaluation for possible drug use. J.T. did not file a motion to
withdraw his admission or to reconsider his sentence. In addition, J.T.
did not file a notice of appeal from the trial court=s finding of
delinquency and imposition of sentencing.
    On March 27, 2002, less than three months after the disposition
hearing, the State filed a petition for supplemental relief alleging that
J.T. had violated the terms of his probation by failing to attend school
on several occasions. 1 At the conclusion of the hearing, the trial court
found J.T. in violation of probation. Because of the prior findings of
both substantive charges and violations of probation, the trial court
determined that it was in the interest of the community to be
protected from J.T.=s criminal behavior and committed him to the
Department of Corrections. The following colloquy then took place:
            A[PUBLIC DEFENDER]: The minor is asking whether
        you will allow him to stay until after the holiday.
            THE COURT: Denied.
            THE DEFENDANT: Please, your Honor.
   1
    The State filed several other petitions against J.T. in 2002. The trial
court found J.T. not guilty of trespass to school property. The trial court
also granted J.T.=s motion for directed verdict on a charge of burglary and
entered a finding of not guilty. The State nol-prossed a petition alleging
battery, mob action, and possession of drug paraphernalia. Lastly, the trial
court struck the State=s petition alleging criminal sexual assault with leave
to reinstate, with J.T. demanding trial.




                                   -17-
    THE COURT: Nothing else.
    THE DEFENDANT: I never ran. Please, your Honor.
    THE COURT: He=s been given every opportunity to
cooperate, and he=s thumbed his nose all during the six years
I=ve had him.
    Now, [J.T.], listen very carefully. You have a right to
appeal this case, to have the Appellate Court look at it. And if
you want to do that, you must file a petition within the next
30 days in the clerk=s office at juvenile court because there
was a hearing on it. And you have to file it within the next 30
days if you want it to go up on appeal. If you file itB
    [J.T.], turn around. Turn around and face me. Your rights
on appeal are as follows: You have 30 days to file that
petition. If you file it, they=re going to cause a transcript of the
proceedings to be typed up; and it will be taken up to a higher
court where they can look at the record to see whether I=ve
made any errors in my judgement.
    Do you understand that?
    THE DEFENDANT: Yes, your Honor, butB
    THE COURT: All right. Now, if you=re unable to hire an
attorney for that appeal, one will be appointed for you free of
charge.
    Do you understand that?
    THE DEFENDANT: Yes, your Honor. I can=t for
Christmas, your Honor, please? I will come.
    THE COURT: I have given you mercy for six years,
[J.T.], and you haven=t done anything.
    THE DEFENDANT: I=m trying to go to Job Corp.
    THE COURT: That=s it. Thank you very much. You can
take him, Mr. Sheriff.
    THE DEFENDANT: Can I give my mom a hug?
    [Public Defender]: I need a calculator to get credit.
    THE COURT: You have 30 days to file an appeal.
    THE DEFENDANT: Can I sit with my mother?
    THE COURT: Not right this moment. You have to do it a
right way. An appeal will be filed for you probably, [J.T.] so

                          -18-
        just relax.@
The trial court appointed the assistant director of the juvenile division
of the Department of Corrections as temporary custodian and ordered
that J.T. be taken directly into custody. The court committed J.T. to
the Department of Corrections for an indeterminate term. J.T.
appealed.

                              ANALYSIS
    As noted above, J.T. did not file a motion to withdraw his
admission to the delinquency petition charging him with the offense
of criminal damage to property. Neither did J.T. file a notice of
appeal from the trial court=s finding of delinquency and imposition of
the sentence of probation. Rather, J.T. filed an appeal when the trial
court found him in violation of probation and committed him to the
Department of Corrections.
    In the appellate court, J.T. noted that, in accepting his admission
to criminal damage to property, the trial court did not inform him that
the maximum sentence he could receive was three years in the
Department of Corrections. See 705 ILCS 405/5B605(2)(a) (West
2002) (Aa plea of guilty may be accepted when the court has informed
the minor of the consequences of his or her plea and of the maximum
penalty provided by law which may be imposed upon acceptance of
the plea@). J.T. argued that his admission to the charge was not
knowingly or voluntarily made because of the trial court=s failure to
admonish him properly, and he should be given an opportunity to
withdraw the admission and plead anew. J.T. also noted that the trial
court failed to inform him that in order to appeal his admission or his
sentence he must first file a motion setting forth the reasons why he
wanted to withdraw his admission; that counsel would be appointed
to help him prepare the motion; that the hearing transcripts would be
provided to assist him in the preparation of the motion; and that any
claim of error not raised in the motion would be waived. J.T. argued
in the alternative that the cause should be remanded so that he could
receive proper admonitions and have an opportunity to file a motion
to withdraw his admission. J.T. recognized that he did not file a
postadmission motion in the trial court or file a notice of appeal, but
maintained that the appellate court had jurisdiction to consider the
issues because of the trial court=s failure to give the required

                                 -19-
admonitions to him.
    The State moved to strike these issues from J.T.=s brief. The State
noted that in a criminal case the sentence is the final judgment of the
court. J.T. did not file a motion to withdraw his admission or a
motion to reconsider his sentence within 30 days of the date the trial
court imposed the sentence of probation, as required by Supreme
Court Rule 604(d) (188 Ill. 2d R. 604(d)). J.T. also failed to file a
notice of appeal within 30 days of the date the trial court sentenced
him to probation, as required by Supreme Court Rule 606(b) (188 Ill.
2d R. 606(b)). Consequently, the State argued that the appellate court
lacked jurisdiction to consider any issues related to J.T.=s admission
and the sentence of probation.
    There is no question that a minor=s failure to file a motion to
withdraw his admission or a motion to reconsider his sentence does
not deprive an appellate court of jurisdiction on appeal. In re William
M., 206 Ill. 2d 595 (2003). Thus, J.T.=s failure to file a motion
withdrawing his admission or a motion to reconsider his sentence of
probation was not a jurisdictional bar to his appeal. 2 The question
that remains is whether J.T.=s failure to file a notice of appeal within
30 days of the disposition hearing should serve as a bar to the appeal.
In other words, should this court grant J.T. the right to review either
by affirming the appellate court=s judgment or by the use of this
court=s supervisory authority? Citing People v. Jones, 213 Ill. 2d 498
(2004), the majority first notes that, while the giving of improper
admonitions constitutes error, a defendant may not attack a court=s
judgment at any time based upon such error. Slip op. at 4-5. The
majority goes on to note that, in order to perfect an appeal, a
defendant who has entered a guilty plea must file a notice of appeal
preceded by a written motion to either withdraw his guilty plea or
reconsider the sentence. The majority holds that since J.T. did not file
a timely notice of appeal from the order sentencing him to probation,
a written motion to either withdraw his plea or reconsider his

   2
    In noting that J.T. did not file a motion to withdraw his admission or
reconsider his sentence, as required by Rule 604(d), the majority nowhere
discusses the holding of In re William M., 206 Ill. 2d 595. I trust that the
majority=s failure to discuss In re William M. does not constitute a retreat
from the case holding.


                                   -20-
sentence, or a motion for leave to file a late notice of appeal, the
appellate court could not consider any issues arising from either his
guilty plea or his sentence. Slip op. at 5-6. Lastly, the majority
refuses to use the court=s supervisory authority to grant relief to J.T.
Slip op. at 6-7.
    As the author of Jones, 213 Ill. 2d 498, I agree that the appellate
court lacked jurisdiction because J.T. failed to file a timely notice of
appeal or request leave to file a late appeal. I note, however, the firm
recognition in Jones that fundamental fairness, the need for the
development of a uniform body of law, and the court=s responsibility
to administer the judicial system may dictate the use of the court=s
supervisory authority to provide relief in specific circumstances. See
Jones, 213 Ill. 2d at 506-07 (observing: Athe numerous conflicting
opinions among the districts, would have led us to address the issue
under our supervisory authority, which is an approach this court has
taken in the past in postconviction cases where an issue is raised on
appeal that had not been included in the initial petition@); People v.
Davis, 156 Ill. 2d 149, 160 (1993) (reaching issue not raised in
postconviction petition under supervisory authority). In the present
case, J.T.=s personal circumstances, as well as the systemic
differences between juveniles and adult defendants mandate the use
of supervisory authority to provide J.T. the right to meaningful
review.
    First, the trial court did not admonish J.T. properly regarding his
right to appeal, as required by Supreme Court Rule 605(c) (188 Ill. 2d
R. 605(c)). The admonitions the trial court gave J.T. were
substantially deficient in that the trial court:
             (1) failed to advise J.T. that the court could appoint an
         attorney to help him with the preparation of the postadmission
         motions;
             (2) failed to advise J.T. that a copy of the transcript would
         be provided to him without cost to help him in the preparation
         of the postadmission motions;
             (3) failed to advise J.T. that he was required to state the
         grounds for the withdrawal of the admission to the petition in
         the motion to withdraw;
             (4) failed to advise J.T. that any grounds not raised in the
         motion to withdraw the admission would be waived; and

                                  -21-
             (5) failed to advise J.T. that the State could reinstate
        charges against him that were dismissed as part of the plea
        negotiations.
As the appellate court noted, A[t]rial courts are held to strict
compliance with Rule 605(c) requirements. [Citation.] Although the
trial court is not required to use the exact language of the rule, the
admonitions are insufficient where the trial court leaves out the
substance of the rule.@ 347 Ill. App. 3d at 536. I agree also with the
appellate court=s observation regarding the trial court=s failure to
advise J.T. to state the grounds for the withdrawal of the admission:
        AHad J.T. followed the trial court=s admonishments, his
        motion to withdraw would have been subject to dismissal and
        would have precluded the consideration of any issue on
        appeal. This is especially true in this case where J.T. was not
        advised that he could have the assistance of counsel in
        preparing his postplea motions.@ 347 Ill. App. 3d at 537.
     Second, the trial court did not ascertain the factual basis for J.T.=s
admission upon acceptance of the admission. Section 5B605 of the
Juvenile Court Act dictates that A[u]pon acceptance of a plea of
guilty, the court shall determine the factual basis of a plea.@
(Emphasis added.) 705 ILCS 405/5B605(2)(a) (West 2002). The trial
court did not do so, however. I note the paucity of information in the
record regarding the charge against J.T. The petition for adjudication
of wardship states that J.T. Acommitted the offense of Criminal
Damage to Property in that he knowingly damaged the property of
George Kages, three house windows, and house aluminum siding in
the residence located at 345 S. Peck, LaGrange, Cook County Illinois
without George Kages= permission, said damage being in excess of
$300.00 in violation of Chapter 720 ILCS act 5 subsection
21B1(1)(a).@ A supplemental social investigation report prepared by
the probation officer for the trial court=s use at the disposition hearing
adds details from the police investigation of the offense. Apart from
J.T.=s admission, the record of the proceedings at the plea hearing
does not confirm either that J.T. intentionally fired a BB gun at the
house windows and aluminum siding or that J.T. caused damage to
the property in excess of $300.
     Third, J.T.=s counsel may have provided him ineffective
assistance in failing to petition the appellate court for leave to file a

                                  -22-
late appeal. The trial court placed J.T. on probation at the disposition
hearing on January 11, 2002. On March 27, 2002, less than three
months after the disposition hearing, the State filed a petition for
supplemental relief alleging that J.T. had violated the terms of his
probation by failing to attend school. At that time, J.T.=s counsel
could have petitioned the appellate court for leave to file a late
appeal. See 188 Ill. 2d R. 606(c) (providing that upon motion filed in
the reviewing court within six months of the expiration of the time
for filing the notice of appeal the reviewing court may grant leave to
appeal). J.T.=s counsel failed to do so, however. In this regard, I note
the State=s persistent argument in its opening and reply briefs that if
J.T. truly wished to challenge his guilty plea, his proper remedy lay
in a late notice of appeal. The State notes that J.T. participated in five
court hearings within the extended time to file a late notice of appeal,
and could have asked counsel to file a late appeal. Particularly in
light of the improper admonitions by the trial court, I am less
confident than the State that J.T., an emotionally disturbed minor and
special education student with a reportedly low IQ, could have
understood the intricacies of our Rule 606(c) and directed his counsel
to file a late appeal of the sentencing order placing him on probation.
     The trial court=s failure to admonish J.T. properly regarding his
right to appeal the order placing him on probation, coupled with
counsel=s failure to seek leave to file a late appeal on J.T.=s behalf,
effectively deprived J.T. of his constitutional right to a direct appeal.
Ill. Const. 1970, art. VI, '6. In a proceeding where the trial court
failed to determine the factual basis for an admission upon
acceptance of the admission, J.T. should not be denied the right to
any review. I also note appellate counsel=s argument that J.T.=s
admission was not knowing and voluntary because of the trial court=s
failure to admonish J.T. regarding the consequences attendant to the
admission.
     J.T. invokes the court=s supervisory authority and seeks leave to
file a late notice of appeal in the appellate court or a remand to the
trial court for proper admonitions and an opportunity to withdraw his
guilty plea. I note support in our case law for allowing J.T. to file a
late notice of appeal. Thus, in People v. Creek, 94 Ill. 2d 526 (1983),
the court reversed the judgment of the appellate court dismissing the
defendant=s appeal as untimely and remanded with directions to
afford the defendant review on the merits. The court noted that on the

                                  -23-
day the trial court denied the defendant=s last posttrial motion, an
appellate court opinion erroneously reversing the defendant=s
conviction had been filed. Consequently, the defendant had no
adverse judgment from which he could appeal until this court
reversed the appellate court=s judgment. The defendant filed his
appeal from the denial of the posttrial motions within 30 days of the
judgment reversing the appellate court, said date, however, being
approximately a year after denial of the defendant=s posttrial motions.
The court noted although the appellate court=s reversal of the
defendant=s conviction proved to be erroneous, the defendant
justifiably relied on that decision. The defendant had a
constitutionally granted right to appeal the judgment of the trial court
within 30 days from the date of the denial of his last posttrial motion.
Dismissing the defendant=s appeal Aas untimely when the sole reason
for delay lies in judicial error might well violate the due process
guarantees of both our own and the Federal constitutions.@ Creek, 94
Ill. 2d at 531.
     In People v. Pitsonbarger, 205 Ill. 2d 444 (2002), petitioner filed
a postconviction petition pursuant to the Post-Conviction Hearing
Act. The circuit court dismissed the petition without an evidentiary
hearing, finding the claims therein either barred by res judicata or
waived. Petitioner=s counsel filed a motion to reconsider and vacate
in May 1992. The circuit court denied the motion almost 11 months
later. The clerk of the court did not give notice of this decision to
petitioner=s counsel. When counsel filed a motion to file late notice of
appeal in November 1993, the motion was granted. See also People v.
Fikara, 345 Ill. App. 3d 144 (2003); People v. Young, 14 Ill. App. 3d
595 (1973).
     I also note support in our case law for a remand where the trial
court has failed to admonish a defendant properly. In People v.
Foster, 171 Ill. 2d 469 (1996), the defendant failed to file a motion
for reconsideration of a sentence in violation of Rule 604(d). In
remanding for strict compliance with Rule 604(d), the court
considered the effect of the trial judge=s failure to admonish the
defendant regarding his right to appeal:
             ADefendant next contends that the trial judge=s failure to
         follow the dictates of Rule 605(b) excuses his noncompliance
         with Rule 604(d). Since a defendant=s failure to comply with
         the written-motion requirements of Rule 604(d) can result in


                                 -24-
         the loss of the right to direct appeal, this court adopted Rule
         605(b) as a necessary corollary to Rule 604(d). [Citation.]
         Rule 605(b) mandates that trial judges admonish defendants
         regarding the requirements of Rule 604(d), thus ensuring that
         the ramifications of noncompliance comport with due
         process. [Citation.] Having been instructed regarding Rule
         604(d)=s mandates, a defendant cannot then argue procedural
         unfairness when he suffers the ramifications of his
         noncompliance.
             The instant trial judge, however, failed to issue the Rule
         605(b) admonitions regarding Rule 604(d). Consequently, we
         must determine whether this impacts our holding in Wallace
         that the appellate court must dismiss the appeal of a post-
         guilty-plea sentence where the defendant fails to first file a
         written motion for reconsideration with the trial court.
         [People v. Wallace, 143 Ill. 2d 59, 61 (1991).] Defendant asks
         this court to adopt the >admonition exception= applied by
         several panels of our appellate court. ***
             We agree with those appellate decisions that have applied
         the admonition exception. Rule 605(b) serves to ensure, inter
         alia, that a defendant knows of Rule 604(d)=s requirements
         regarding appeals from sentences imposed upon a plea of
         guilty. Where such admonitions have not been issued, it
         would violate procedural due process rights to hold a
         defendant responsible for noncompliance with the strictures
         of Rule 604(d). Accordingly, we hold that where a trial court
         has failed to issue Rule 605(b) admonitions, the appellate
         court may entertain an appeal from a sentence despite
         defendant=s noncompliance with the written-motion
         requirement of Rule 604(d).@ Foster, 171 Ill. 2d at 472-73.
See also People v. Jamison, 181 Ill. 2d 24, 30 (1998) (the trial judge
did not substantially advise the defendant in accordance with Rule
605(b)), and it was necessary to remand the cause to the circuit court
so that the defendant could be given correct admonitions and allowed
the opportunity to withdraw his guilty plea where Athe trial judge had
ordered defendant only to >file any post-trial motions within thirty
days of this date= @).
    I cannot stress enough that J.T. was an emotionally disturbed
youth with a full scale IQ of 69 who was improperly admonished by


                                 -25-
the trial court regarding his right to appeal the order placing him on
probation. His lack of maturity and sophistication is exemplified by
the colloquy noted above where J.T. seemed more concerned with the
fact that he would not spend Christmas at home than with the fact that
he was being committed to the Department of Corrections for a
period of five years. Certainly, J.T.=s personal circumstances advocate
strongly for the use of supervisory authority to provide him
meaningful review.
     The majority turns a deaf ear to J.T.=s circumstances. There are,
however, systemic differences between juveniles and adult
defendants which also advocate for the use of the court=s supervisory
authority. As the majority notes, the defendant in Jones entered a
negotiated plea of guilty to murder. He did not avail himself of his
right to a direct appeal of his conviction and sentence. Rather, 19
months after his conviction and sentence, he filed a petition for
postconviction relief alleging ineffective assistance of counsel. The
trial court dismissed the pro se postconviction petition. On appeal
from the dismissal of the postconviction petition, the defendant
argued for the first time that the trial court had failed to admonish
him properly when the court entered judgment on the guilty plea. It is
evident that the defendant in Jones was an adult who had made use of
an avenue of appeal by filing a petition under the Post-Conviction
Hearing Act. Although the defendant in Jones had an opportunity to
raise the issue of improper admonitions by including the issue in his
postconviction petition, he failed to do so. Principles of waiver
applied on appeal to bar his argument that the trial court had failed to
properly admonish him. See 725 ILCS 5/122B3 (West 2000) (AAny
claim of substantial denial of constitutional rights not raised in the
original or an amended petition is waived@). In contrast, J.T. is a
juvenile who is seeking an initial review of the proceedings in which
he entered his admission. The majority does not give any
consideration to J.T.=s minority or determine whether his status as a
juvenile argues for the use of supervisory authority to afford him
relief. 3

   3
    I note with curiosity the majority=s claim that the record demonstrates
J.T.=s familiarity with the criminal justice system. J.T., no doubt, had
appeared in court on several occasions prior to the disposition hearing in the
case at bar. However, these court appearances stemmed from a delinquency
petition filed shortly after J.T.=s tenth birthday. Further, the original

                                    -26-
delinquency petition and the subsequent petitions filed by the State resulted
in admissions by J.T., with no intimation in the record that J.T. ever
appealed. Thus, the record provides no support to the view that J.T. was
familiar with his right to appeal the sentence of probation that the trial court
entered at the disposition hearing.


                                     -27-
    The majority=s reliance on Jones is surprising in light of the fact
that the majority refuses to address J.T.=s argument that the Post-
Conviction Hearing Act (725 ILCS 5/122B1 et seq. (West 2002))
should apply to juvenile proceedings, to provide juveniles an avenue
for a collateral attack upon a trial court=s finding of delinquency and
imposition of sentence. In his brief on appeal, J.T. notes that this
court has not yet determined whether the Post-Conviction Hearing
Act applies to juvenile proceedings. Citing People v. Wilk, 124 Ill. 2d
93 (1988), J.T. also notes the court=s failure to resolve the issue
leaves minors without a vehicle to pursue the vindication of their
rights on postconviction review. In an exhaustive discussion, J.T.
then explains the rationale of the appellate court opinions that have
denied juveniles a postconviction remedy; reviews the changes in the
purposes and policies of the Juvenile Court Act (705 ILCS 405/5B101
et seq. (West 2002)); and examines various provisions of the Juvenile
Court Act to illustrate the punitive nature of the act. J.T. concludes
that the changes in the purposes and policies of the Juvenile Court
Act have rendered the rationale for not extending the protections of
the Post-Conviction Hearing Act to juveniles inapposite. In its
response, the State focuses on whether the trial court=s failure to
admonish a juvenile properly is an error recognizable under the Post-
Conviction Hearing Act. The State argues that the error is not of
constitutional magnitude and, consequently, the juvenile is not
entitled to relief under the Post-Conviction Hearing Act.
    In In re A.G., 195 Ill. 2d 313 (2001), this court had its initial
encounter with the question of the applicability of the Post-
Conviction Hearing Act to juvenile proceedings. The respondent
entered an admission to certain charges in exchange for the dismissal
of others. After receiving a factual basis for the admission, the trial
court found the respondent to be a delinquent minor and committed
him to the Department of Corrections. The respondent=s counsel filed
a motion to reconsider the disposition but did not file a certificate
pursuant to Rule 604(d). The trial court denied the motion to
reconsider and the respondent appealed. In the appellate court, the
respondent requested that the cause be remanded to the circuit court
for proceedings consistent with Rule 604(d). The appellate court did
not reach the merits of the cause, but instead remanded to the trial
court for strict compliance with Rule 604(d).
    In this court, the State argued that Rule 604(d) should not be
applied to juvenile proceedings. In rejecting the State=s argument, the

                                -28-
court initially considered the nature of the changes to the Juvenile
Court Act. The court observed:
            A[T]he Juvenile Court Act has been significantly amended
        since this court=s decision in In re Beasley. Although
        proceedings under the Act are still not criminal in nature and
        are to be administered in a spirit of humane concern for, and
        to promote the welfare of, the minor (In re Beasley, 66 Ill. 2d
        at 389), article V of the Act has been reconfigured and now
        contains a purpose and policy section which represents a
        fundamental shift from the singular goal of rehabilitation to
        include the overriding concerns of protecting the public and
        holding juvenile offenders accountable for violations of the
        law. 705 ILCS 405/5B101 (West 1998); In re G.O., 191 Ill. 2d
37, 61 (2000) (Heiple, J., dissenting). The General Assembly
        has now specifically set forth the purpose and policy of the
        Juvenile Court Act as it relates to delinquent minors as
        follows:
                >It is the intent of the General Assembly to promote a
            juvenile justice system capable of dealing with the
            problem of juvenile delinquency, a system that will
            protect the community, impose accountability for
            violations of law and equip juvenile offenders with
            competencies to live responsibly and productively. To
            effectuate this intent, the General Assembly declares the
            following to be important purposes of this Article:
                     (a) To protect citizens from juvenile crime.
                     (b) to hold each juvenile offender directly
                accountable for his or her acts.
                     ***
                     (d) To provide due process, as required by the
                Constitutions of the United States and the State of
                Illinois, through which each juvenile offender and all
                other interested parties are assured fair hearings at
                which legal rights are recognized and enforced.= 705
                ILCS 405/5B101(1) (West 1998).=
            In addition to the above-mentioned purpose and policy of
        the Act, we note that virtually all of the constitutional
        requirements of a criminal trial have been introduced into
        juvenile delinquency proceedings. These due process

                                -29-
       safeguards include the right to adequate notice of charges, the
       right to counsel, the right to remain silent, and the right to
       confront and cross-examine witnesses. [Citation.] Further, the
       reasonable doubt standard of proof and the rules of evidence
       used at criminal proceedings are applicable at the
       adjudicatory hearing and in consideration of whether the
       minor is delinquent. [Citation.] In fact, the Act specifically
       provides that with the exception of the right to a jury trial,
       minors shall have >all the procedural rights of adults in
       criminal proceedings= unless specifically excluded by laws
       enhancing the minor=s protection. (Emphasis added.) 705
       ILCS 405/5B101(3) (West 1998).@ In re A.G., 195 Ill. 2d at
       317-19.
The court then considered the advantages to a minor in the
application of Rule 604(d) to juvenile proceedings:
           AThe State is mistaken in its assertions that Rule 604(d)
       would not be useful in the context of delinquency proceedings
       and would not provide any due process protections. Rule
       604(d) is designed to protect due process rights and to
       eliminate unnecessary appeals. [Citation.] Compliance with
       the motion requirement of Rule 604 permits the trial judge
       who accepted the plea and imposed sentence to consider any
       allegations of impropriety that took place dehors the record,
       and correct any error that may have led to the guilty plea.
       [Citation.] Requiring the defendant=s counsel to file the
       requisite certificate enables the trial court to ensure that
       counsel has reviewed the defendant=s claim and has
       considered all relevant bases for the motion to withdraw the
       guilty plea or to reconsider the sentence.@ In re. A.G., 195 Ill.
2d at 320-21.
Having reviewed the salutary effects of Rule 604(d), the court next
recognized the absence of a definitive ruling on the applicability of
the Post-Conviction Hearing Act to juvenile proceedings. The court
concluded:
       A[A]pplication of the rule to juvenile proceedings is
       particularly important given that this court has not reviewed
       holdings of the appellate court concluding that relief from
       such proceedings is unavailable under the Post-Conviction
       Hearing Act. See, e.g., In re A.W.H., 95 Ill. App. 3d 1106,


                                 -30-
        1107 (1981); In re R.R., 75 Ill. App. 3d 494, 496 (1979).
        Accordingly, we hold that compliance with the Rule 604(d)
        certificate requirements is required in juvenile proceedings.@
        In re A.G., 195 Ill. 2d at 321-22.
    In re William M., 206 Ill. 2d 595, presented another opportunity
for the court to determine whether the Post-Conviction Hearing Act
applies to juvenile proceedings. The court recognized that an attorney
who fails to adhere to Rule 604(d), despite hearing the
admonishments required by Rule 605(b), falls short of providing
competent representation to the defendant. Further, the defendant is
deprived is of his right to appeal through no fault of his own. In the
context of adult defendants, the appeal may be dismissed because the
defendant can raise his claims in a postconviction petition. The court
opined, however, that the dismissal of a juvenile=s appeal for failure
to comply with the requirements of Rule 604(d) would be too harsh a
sanction. Such a dismissal might leave a juvenile without a remedy
for his claims because the right of a juvenile to file a petition under
the Post-Conviction Hearing Act has not been established.
     In my separate opinion in In re William M., I urged the court to
decide whether the Post-Conviction Hearing Act applies to juvenile
proceedings. In re William M., 206 Ill. 2d at 610 (Freeman, J.,
concurring in part and dissenting in part, joined by McMorrow, C.J.,
and Rarick, J.). If the court were to decide that the Post-Conviction
Hearing Act applies to juvenile proceedings, William M. would have
an adequate remedy under the Post-Conviction Hearing Act, and his
appeal could be dismissed just as an appeal by an adult defendant is
subject to dismissal. If the court were to decide that the Post-
Conviction Hearing Act does not apply to juvenile proceedings,
William M. would not have an adequate remedy for his claims, and
dismissal of his appeal would be too harsh a sanction to impose. I
suggested that the majority erred in assuming, without analysis or
citation to authority, that the Post-Conviction Hearing Act does not
apply to juvenile proceedings, and does not provide an adequate
remedy for the juvenile in the case at bar. The majority=s assumption
affected the very outcome of the case and was therefore contrary to
principled judicial review. See also In re William M., 206 Ill. 2d at
608-09 (McMorrow, C.J., concurring in part and dissenting in part,
joined by Freeman and Rarick, JJ.) (AIt should be apparent that
resolution of the appeal in the case at bar is dependent on deciding
whether the Post-Conviction Hearing Act applies to juvenile

                                -31-
proceedings. For this reason, the court has no discretion to avoid
addressing the issue. The issue needs to be confronted head on@). And
see In re William M., 206 Ill. 2d at 607-08 (Kilbride, J., specially
concurring) (A[O]ur statement that >a juvenile does not have an
adequate means for presenting his claims when his attorney fails to
file a written motion pursuant to Rule 604(d)= merely acknowledges
the absence of any precedential authority supporting the conclusion
that juveniles such as the respondent have a viable means of appellate
redress. [Citation.] It neither creates an inherent conflict with our
prior statements nor necessarily relies on an implicit assumption that
the Post-Conviction Hearing Act is inapplicable in juvenile
proceedings@).
     Having failed to address an issue of great import to juveniles, the
majority in In re William M., nonetheless fashioned a remedy for the
minor by remanding for further proceedings in compliance with Rule
604(d). In the case at bar, the majority abdicates all responsibility to
decide the controversial issue and also fails to provide any relief to
J.T. The majority states
             AAlternatively, J.T. requests this court to exercise its
        supervisory authority and address the issue of whether
        juveniles can seek relief under the Post-Conviction Hearing
        Act (725 ILCS 5/122B1 et seq. (West 2004)). We decline to
        do so for the same reasons we declined to address this issue in
        In re William M., 206 Ill. 2d 595 (2003). As in William M.,
        the parties offer minimal argument on this issue.@ Slip op. at
        7.
In my review of the majority opinion in In re William M., I was not
able to find any stated reasons for the majority=s failure to decide
whether the Post-Conviction Hearing Act applies to juvenile
proceedings. Moreover, contrary to the majority=s assertion, the briefs
contain extensive discussion as to whether the Post-Conviction
Hearing Act should apply in the circumstances at bar. I note that the
court itself laid the foundation for a decision on the issue in its
thorough discussion of the Juvenile Court Act and the attributes of
criminal proceedings in In re A.G., 195 Ill. 2d at 313. Lastly, there is
a crucial difference between In re William M., and the case at bar.
Although the majority in In re William M. did not determine whether
the Post-Conviction Hearing Act applies to juvenile proceedings, the
court provided relief to the minor by remanding the cause to the


                                 -32-
circuit court for strict compliance with Rule 604(d). See In re
William M., 206 Ill. 2d at 604-05. Indeed, had the court addressed the
issue and determined that the Post-Conviction Hearing Act applies to
juvenile proceedings, the court would have dismissed the appeal, and
the minor would have had to file a petition for relief under the Post-
Conviction Hearing Act. See In re William M., 206 Ill. 2d at 604.
While today=s majority likewise fails to determine whether the Post-
Conviction Hearing Act applies to juvenile proceedings, it does so
without providing any relief to J.T.
    In my opinion, the changed climate in the treatment of minors in
the juvenile court system advocates strongly for the application of the
Post-Conviction Hearing Act. The majority also fails to exercise the
court=s supervisory authority to provide relief to J.T. Instead, the
majority cobbles together a decision which effectively denies J.T. any
avenue of redress for his claims.

                            CONCLUSION
    I agree with the majority that the appellate court lacked
jurisdiction to consider J.T.=s appeal. I am deeply troubled, however,
by the majority=s treatment of J.T. in particular and juveniles in
general. The majority fails to take into consideration J.T.=s minority,
his lack of maturity, and his limited mental faculties. Faced with
decidedly improper admonitions given by the trial court to J.T. as to
his right to appeal, the majority demands that J.T. have fully
complied with our rules of appellate procedure. The majority
dismisses J.T.=s appeal, observing that while the Aadmonitions did not
strictly comply with Rule 605(c), they were sufficient to put J.T. on
notice that he could challenge his guilty plea, and that some action on
his part within 30 days was necessary if he wished to appeal.@
(Emphasis added.) Slip op. at 6. I note that Rule 605(c) is a necessary
corollary to Rule 604(d), and mandates that trial judges admonish
defendants regarding the requirements of Rule 604(d), thus ensuring
that the ramifications of noncompliance comport with due process.
See Foster, 171 Ill. 2d at 472. Certainly the Rule 605(c) admonitions
should not be reduced to notice that Asome action@ on the part of the
defendant is necessary to perfect an appeal. See Jamison, 181 Ill. 2d
at 30 (admonition A >to file any post-trial motions within thirty days= @
was substantially deficient). The majority=s indifference to J.T.=s
plight contrasts sharply with its solicitude for the adult defendants in


                                 -33-
Foster and Jamison who failed to perfect their appeals because of
improper admonitions given by the trial court.
     As this court recognized in In re A.G., 195 Ill. 2d 313, there have
been significant changes in the Juvenile Court Act. See also In re
J.W., 204 Ill. 2d 50, 69 (2003); In re B.L.S., 202 Ill. 2d 510, 519
(2002); In re G.O., 191 Ill. 2d 37, 61 (2000) (Heiple, J., dissenting).
The amendments to the Act Arepresent[ ] a fundamental shift from the
singular goal of rehabilitation to include the overriding concerns of
protecting the public and holding juvenile offenders accountable for
violations of the law.@ In re A.G., 195 Ill. 2d at 317, citing In re G.O.,
191 Ill. 2d at 61 (Heiple, J., dissenting). Concurrent with the shift in
the purposes and policies of the Juvenile Court Act has been a shift in
the court=s treatment of juvenile offenders. As the court noted in In re
A.G., Avirtually all of the constitutional requirements of a criminal
trial have been introduced into juvenile delinquency proceedings.@ In
re A.G., 195 Ill. 2d at 318, citing In re W.C., 167 Ill. 2d 307, 320-21
(1995). See also In re B.L.S., 202 Ill. 2d 510 (holding that the
juvenile offender is entitled to receive credit for time spent in custody
prior to sentencingBthe juvenile=s liberty is restrained just as
effectively as that of an adult offender). The court=s consideration of
juvenile issues remains incomplete, so long as the majority refuses to
determinate whether the Post-Conviction Hearing Act applies to
juvenile proceedings.
     Juveniles are a vulnerable population. As the United States
Supreme Court observed in Eddings v. Oklahoma, 455 U.S. 104, 115-
16, 71 L. Ed. 2d 1, 11-12, 102 S. Ct. 869, 877 (1982),
         Ayouth is more than a chronological fact. It is a time and
         condition of life when a person may be most susceptible to
         influence and to psychological damage. Our history is replete
         with laws and judicial recognition that minors, especially in
         their earlier years, generally are less mature and responsible
         than adults. Particularly >during the formative years of
         childhood and adolescence, minors often lack the experience,
         perspective, and judgment= expected of adults. Bellotti v.
         Baird, 443 U.S. 622, 635 (1979).@
Scientific and sociological studies Atend to confirm, >[a] lack of
maturity and an underdeveloped sense of responsibility are found in
youth more often than in adults and are more understandable among
the young. These qualities often result in impetuous and ill-


                                  -34-
considered actions and decisions.= @ Roper v. Simmons, 543 U.S. 551,
569, 161 L. Ed. 2d 1, 21, 125 S. Ct. 1183, 1195 (2005), quoting
Johnson v. Texas, 509 U.S. 350, 367, 125 L. Ed. 2d 290, 306, 113 S.
Ct. 2658, 2668-69 (1993). It is the youth=s lack of maturity and
experience, impetuosity, and ill-considered decisions which mandate
special consideration by the court in determining the protections
available to minors in juvenile proceedings, and the avenues for
review and relief where the minor=s rights are violated.
    AEven the normal 16-year-old customarily lacks the maturity of
an adult.@ Eddings, 455 U.S. at 115-16, 71 L. Ed. 2d at 12, 102 S. Ct.
at 877. At the time of sentencing, J.T. was several months shy of his
sixteenth birthday. He was an emotionally disturbed youth with a full
scale IQ of 69. The majority does him disservice by failing to take his
circumstances into consideration, and failing to provide him relief
through the court=s supervisory authority. Further, the majority
abdicates its responsibility to protect the rights of juveniles in general
by failing to determine whether the Post-Conviction Hearing Act
applies to juvenile proceedings. I respectfully dissent.




                                  -35-